Exhibit 10.1

 

THIRD AMENDMENT

 

TO

 

MASTER AGREEMENT AND LEASE AGREEMENT

 

This Third Amendment (“Amendment”) to the Master Agreement and Lease Agreement
between Minera William S.A. de C.V. (hereinafter “William”) and Minera Hecla,
S.A. de C.V. (hereinafter “Hecla”) is entered into and effective the 2nd day of
December, 2019

 

W I T N E S S E T H

 

WHEREAS, the parties entered into a Master Agreement and Lease Agreement dated
July 15, 2015, as amended July 1, 2016 and August 2, 2017 (“Existing
Agreement”);

 

WHEREAS, the parties desire to amend certain portions of the Existing Agreement;

 

NOW THEREFORE, in consideration of new business and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

PART I

DEFINITIONS

 

SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:

 

“Amendment” is defined in the preamble.

 

“Existing Agreement” is defined in the recitals.

 

“Hecla” is defined in the preamble.

 

“William” is defined in the preamble.

 

SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Agreement.

 

PART II

AMENDMENTS TO EXISTING AGREEMENT

 

Effective on the date first written above, the Existing Agreement is hereby
amended in accordance with this Part II.  Except as so amended, the Existing
Agreement shall continue in full force and effect.

 

1

--------------------------------------------------------------------------------



 

SUBPART 2.1 Amendments.

 

Section 6 - Lease Payments shall be amended as follows:

 

The following sentences shall be added to the end of Subsection b):

 

Commencing January l , 2020, while the Existing Agreement is in effect, William
shall reduce the US$22/tonne tailings fee payment to US$ l l/tonne for any given
month in which both of the following events occur:

 

1)                                   The Comex (or equivalent exchange service
then in use) daily silver spot closing price average for any given month is less
than $20/oz; and

 

2)                                     The mill head grade average from the
metallurgical balance for any given month averages less than 1,000 grams per ton
equivalent silver head grade. This amount shall be determined by calculating the
Comex monthly average closing price for both gold and silver.

 

If either or both of the above events do not occur, Hecla shall pay William
$22/metric ton as contemplated in the Existing Agreement and any amendments
thereto.

 

Section 14 - Termination shall be amended as follows:

 

Subsection d) is deleted in its entirety and replaced with the following:

 

d)                                     Hecla shall have the right to terminate
the Agreement for convenience during Additional Term #3 upon one hundred fifty
(150) days written notice to William (“Termination for Convenience”).

 

PART III
MISCELLANEOUS

 

SUBPART 3.1 Counterparts. This Amendment may be executed by the parties hereto
in counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of
executed counterparts of this Amendment by telecopy or other electronic
transmission shall be effective as an original.

 

SUBPART 3.2 Full Force and Effect; Limited Amendment. Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Agreement shall
remain unchanged and shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Existing
Agreement.

 

2

--------------------------------------------------------------------------------



 

SUBPART 3.3 Governing Law. This Amendment AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING UNDER OR RELATED TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO APPLICABLE TO AGREEMENTS MADE
AND TO BE  PERFORMED ENTIRELY WITHIN SUCH STATE. Each party hereto hereby
irrevocably submits for purposes of any action arising from this Amendment to
the juri sdiction of the federal or state courts of located in Denver, Colorado.

 

SUBPART 3.4 Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

* * * * *

 

IN WITNESS WHEREOF, the parties hereto have signed and accepted the terms and
conditions of this Third Amendment to the Master Agreement and Lease Agreement.

 

 

MINERA HECLA, S.A. DE C.V.

 

MINERA WILLIAM S.A. DE C.V.

 

 

 

 

 

 

By:

/s/ Lauren Roberts

 

By:

/s/ Warren M. Rehn

 

 

 

 

 

Print Name: Lauren Roberts

 

Print Name: Warren M. Rehn

 

 

 

Title:

President

 

Title:

President & CEO

 

 

 

 

 

Date:

December 2, 2019

 

Date:

December 2, 2019

 

3

--------------------------------------------------------------------------------